








Exhibit 10.3




























SPRINT CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN
(Effective January 1, 2007 and
Amended and Restated Effective January 1, 2008, September 17, 2013
and May 21, 2014)










--------------------------------------------------------------------------------




SPRINT CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN
(Amended and Restated Effective January 1, 2008, September 17, 2013
and May 21, 2014)




TABLE OF CONTENTS


Article                                                 Page


ARTICLE ONE
INTRODUCTION
.........................................................................     1

ARTICLE TWO
DEFINITIONS
.........................................................................     3

ARTICLE THREE
ELIGIBILITY AND PARTICIPATION ......................................     12

ARTICLE FOUR
SEVERANCE
BENEFITS    ....................................................................    
13

ARTICLE FIVE
AMENDMENT AND TERMINATION .....................................     19

ARTICLE SIX
MISCELLANEOUS
..................................................................     20

APPENDIX I
PLAN PARTICIPANTS
..............................................................     27

APPENDIX II
APPLICABLE BENEFITS AND PERIODS     .................................. 28

APPENDIX III    PARTICIPATING EMPLOYERS
..............................................     29


















































-i-




--------------------------------------------------------------------------------






ARTICLE ONE


INTRODUCTION


1.01    Purpose of the Plan


The Sprint Corporation Change in Control Severance Plan (the “Plan”) provides
primarily for severance compensation benefits for certain key employees
following termination of employment in connection with and/or following a Change
in Control. Given the level of acquisition and change in control activity in
today’s business environment, the Board recognizes and understands that many key
employees face uncertainty with respect to their job security. In addition, the
Board believes that the concerns of key employees regarding a possible Change in
Control transaction may cause them to consider career changes in an effort to
assure financial security for themselves and their families. Consequently, the
Corporation desires to increase the willingness of its key employees to remain
with the Corporation (or its Subsidiaries) notwithstanding the employment
uncertainties related to a possible Change in Control by providing certain
economic benefits in the event of a Change in Control, thus allowing such key
employees to make career decisions without undue time pressure and financial
uncertainty.
The Plan is intended to provide severance compensation and benefits pursuant to
the Plan if a Change in Control of the Corporation has occurred and the
Participant’s employment is either (a) terminated by a Company without Cause or
(b) voluntarily terminated by the Participant for Good Reason in accordance with
the terms of this Plan. The purpose and intent of the Plan is to help the
Corporation attract and retain key employees and reduce distractions resulting
from a potential Change in Control. The Board has considered the effect that a
Change in Control of the Corporation may have on key employees of the
Corporation and its Subsidiaries, and has found that such a Plan is in the best
interest of the Corporation and its stockholders.
Capitalized terms used throughout the Plan have the meanings set forth in
Article Two, except as otherwise defined in the Plan or where the context
clearly requires otherwise.
1.02    Plan Status


The Plan is intended to be a plan providing Severance Benefits following a
Change in Control. The Plan is intended to be a top hat plan for a select group
of management or highly compensated executives, subject only to the
administration and enforcement provisions of ERISA.
1.03    Entire Plan


This document, including any Appendix hereto, and any documents incorporated
herein by reference set forth the provisions of the Plan effective as of the
date of this current amendment and restatement of the Plan.






CIC Severance Plan                                            1




--------------------------------------------------------------------------------




1.04    Administration


The Compensation Committee of the Board (the “Compensation Committee”) shall
administer the Plan; provided, however, that none of the members of the
Compensation Committee will be a Participant. The powers and duties of the
Compensation Committee in administering the Plan are set forth in Section 6.02.














































CIC Severance Plan                                            2




--------------------------------------------------------------------------------






ARTICLE TWO


DEFINITIONS


2.01    Defined Terms. For purposes of this Plan the following terms shall have
the following meanings:


(a)
“Accounting Firm” means a nationally recognized accounting firm, or actuarial,
benefits or compensation consulting firm (with experience in performing the
calculations regarding the applicability Section 280G of the Code and of the tax
imposed by Section 4999 of the Code) selected by the Corporation.



(b)
“Applicable Multiple” means the number specified under the heading “Applicable
Multiple” on Appendix II for the Participant’s designated Severance Benefit
Classification.



(c)
“Applicable Period” means the period specified under the heading “Applicable
Period” on Appendix II for the Participant’s designated Severance Benefits
Classification.



(d)
“Base Salary” means the annual base salary of any Participant, exclusive of any
bonus, special pay or other benefits a Participant may receive, and for purposes
of Article Four means such annual base salary in effect (i) on the date
immediately preceding the date of the relevant Change in Control or (ii) on the
date of the Participant’s termination of employment with a Company, whichever is
higher.



(e)
“Board” means the Board of Directors of the Corporation.



(f)
“Business Transaction” has the meaning set forth in Section 2.01(h)(ii).



(g)
“Cause” means a termination of a Participant’s employment due to the
Participant’s:



(i)
conviction of, or entering into a plea of either guilty or nolo contendere to,
any felony, including, but not limited to, a felony involving moral turpitude,
embezzlement, theft or similar act that occurred during or in the course of the
Participant’s employment with a Company;



(ii)
willful and continued failure to substantially perform his duties for a Company,
after receiving written notice from or on behalf of such Company and having had
a thirty (30) day opportunity to cure the deficiency;



(iii)
willful misconduct or gross negligence that results in material harm to a
Company; or



(iv)
willful violation of the Corporation’s policies that results in material harm to
a Company.











CIC Severance Plan                                            3




--------------------------------------------------------------------------------






For purposes of this Plan, an act, or failure to act, shall not be deemed to be
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without a reasonable belief that the action or omission was in the best
interests of a Company.
(h)
“Change in Control” means, effective with respect to transactions occurring
after September 16, 2013, the occurrence of any of the following events:



(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”), except SOFTBANK CORP. or any other
entity that “controls,” is “controlled by” or is “under common control” with the
Corporation or SOFTBANK CORP. within the meaning of Rule 405 of Regulation C
under the Securities Act, becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or more
of the combined voting power of the then-outstanding Voting Stock of the
Corporation; except, that:



(A)
for purposes of this clause (i), the following acquisitions shall not constitute
a Change in Control: (1) any acquisition of Voting Stock of the Corporation
directly from the Corporation that is approved by a majority of the Incumbent
Directors, (2) any acquisition of Voting Stock of the Corporation by the
Corporation or any Subsidiary, (3) any acquisition of Voting Stock of the
Corporation by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, and (4) any acquisition of Voting Stock of the
Corporation by any Person pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of clause (ii) below;



(B)
if any Person becomes the beneficial owner of thirty percent (30%) or more of
combined voting power of the then-outstanding Voting Stock of the Corporation as
a result of a transaction or series of transactions described in sub-clause (1)
of clause (i)(A) above and such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Corporation representing one
percent (1%) or more of the then-outstanding Voting Stock of the Corporation,
other than as a result of (x) a transaction described in sub-clause (1) of
clause (i)(A) above, or (y) a stock dividend, stock split or similar transaction
effected by the Corporation in which all holders of Voting Stock are treated
equally then such subsequent acquisition shall be treated as a Change in
Control;



(C)
a Change in Control will not be deemed to have occurred if a Person becomes the
beneficial owner of thirty percent (30%) or more of the Voting Stock of the
Corporation as a result of a reduction in the number of shares of Voting Stock
of the Corporation outstanding pursuant to a transaction or series of















CIC Severance Plan                                            4




--------------------------------------------------------------------------------




transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of additional
shares of Voting Stock of the Corporation representing one percent (1%) or more
of the then-outstanding Voting Stock of the Corporation, other than as a result
of a stock dividend, stock split or similar transaction effected by the
Corporation in which all holders of Voting Stock are treated equally; and


(D)
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of thirty percent (30%) or more of the
Voting Stock of the Corporation inadvertently, and such Person divests as
promptly as practicable, but no later than the date, if any, set by the
Incumbent Directors a sufficient number of shares so that such Person
beneficially owns less than thirty percent (30%) of the Voting Stock of the
Corporation, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or



(ii)
the consummation of a reorganization, merger or consolidation of the Corporation
with, or the acquisition of the stock or assets of the Corporation by, another
Person, or similar transaction (each, a “Business Transaction”), unless, in each
case, immediately following such Business Transaction (A) the Voting Stock of
the Corporation outstanding immediately prior to such Business Transaction
continues to represent, directly or indirectly, (either by remaining outstanding
or by being converted into Voting Stock of the surviving entity or any parent
thereof), more than fifty percent (50%) of the combined voting power of the then
outstanding shares of Voting Stock or comparable equity interests of the entity
resulting from such Business Transaction (including, without limitation, an
entity which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (other than the Corporation or SOFTBANK CORP.
or any other entity that “controls,” is “controlled by” or is “under common
control” with the Corporation or SOFTBANK CORP. within the meaning of Rule 405
of Regulation C under the Securities Act, such entity resulting from such
Business Transaction, or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any Subsidiary or such entity resulting from
such Business Transaction) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Transaction,
and (C) at least a majority of the members of the board of directors of the
entity resulting from such Business Transaction were Incumbent Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Transaction; or

























CIC Severance Plan                                            5




--------------------------------------------------------------------------------




(iii)
during any consecutive eighteen (18) month period, more than thirty percent
(30%) of the Board ceases to be comprised of Incumbent Directors; or



(iv)
consummation of a transaction that implements in whole or in part a resolution
of the stockholders of the Corporation authorizing a sale of all or
substantially all of Corporation’s assets or a complete liquidation or
dissolution of the Corporation, except pursuant to a Business Transaction that
complies with sub-clauses (A), (B) and (C) of clause (ii) above; or



(v)
the cessation of the listing of, or the cessation of the requirement to list,
all classes of the Corporation’s equity securities on a national securities
exchange.



(i)
“Chief Executive Officer” means the Chief Executive Officer of the Corporation.



(j)
“CIC Severance Protection Period” means the time period commencing on the date
of the first occurrence of a Change in Control and continuing until the earlier
of (i) the 18-month anniversary of such date or (ii) the Participant’s death. A
CIC Severance Protection Period shall also include the time period before the
occurrence of a Change in Control for Participants who are subject to a Pre-CIC
Termination with respect to the affected Participant.



(k)
“Code” means the Internal Revenue Code of 1986, as amended and the proposed,
temporary and final regulations promulgated thereunder. Reference to any section
or subsection of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.



(l)
“Company” means as the context requires, the Corporation, any Participating
Employer, or any entity to which a Participant’s employment is transferred, at
the direction of the Corporation, and with which the Corporation would be
considered a single employer as described in the definition of Separation from
Service.



(m)
“Compensation Committee” has the meaning set forth in Section 1.04.



(n)
“Corporation” means Sprint Corporation, a Delaware corporation, or any successor
company.



(o)
“Director” means a member of the Board.



(p)
“Effective Date” means January 1, 2007.



(q)
“Employment Agreement” means any written employment agreement between a Company
and a Participant.



(r)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder. Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding









CIC Severance Plan                                            6




--------------------------------------------------------------------------------




provisions of any legislation that amends, supplements or replaces such section
or subsection.


(s)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder. Reference to any section or subsection of
the Exchange Act includes reference to any comparable or succeeding provisions
of any legislation that amends, supplements or replaces such section or
subsection.



(t)
“Excise Tax” shall mean, collectively, (i) the tax imposed by Section 4999 of
the Code by reason of being “contingent on a change in ownership or control” of
the Corporation, within the meaning of Section 280G of the Code, or (ii) any
similar tax imposed by state or local law, or (iii) any interest or penalties
with respect to any excise tax described in clause (i) or (ii).



(u)
“Good Reason” means a Participant’s resignation from employment with a Company
in accordance with Section 6.15(b) after any of the actions listed below are
directed at the Participant without the Participant’s written consent (unless
cured prior to such resignation):



(i)
Such Company’s material breach of an Employment Agreement with the Participant,
if any;



(ii)
significant and adverse change in duties and responsibilities which results in a
change in a Participant’s tier (and adjusting as appropriate for any changes to
the Corporation’s system of classifying employees implemented subsequent to the
Effective Date) as compared with a Participant’s responsibilities or duties
immediately prior to the Change in Control;



(iii)
reduction in a Participant’s Base Salary as compared with the Participant’s Base
Salary immediately prior to the Change in Control, except for across-the-board
reductions generally applicable to all senior executives;



(iv)
reduction in a Participant’s Target Bonus as compared with the Participant’s
Target Bonus in effect immediately prior to the Change in Control, except for
across-the-board reductions generally applicable to all senior executives;



(v)
the failure to provide long-term incentive opportunities to the Participant at a
level that is generally comparable to all senior executives;



(vi)
reduction in the aggregate value of Section 2.01(u)(iii), (iv) and (v) as
compared with such benefits in effect immediately prior to the Change in
Control, except for across-the-board reductions of not more than ten percent
(10%) generally applicable to all senior executives;



(vii)
reduction in aggregate employee benefits provided to the Participant as compared
to the value of aggregate employee benefits provided

















CIC Severance Plan                                            7




--------------------------------------------------------------------------------






immediately prior to the Change in Control, except for across-the-board
reductions generally applicable to all senior executives;


(viii)
a Company requires the Participant to have the Participant’s principal location
of work changed to a location more than fifty (50) miles from the location
thereof immediately prior to the Change in Control; or



(ix)
failure of any successor to a Company to assume the Participant’s Employment
Agreement or this Plan, as applicable;



provided, however, that a Participant’s right to resign his employment for Good
Reason will lapse unless such resignation occurs within sixty (60) days of the
event giving rise to Good Reason in accordance with Section 6.15(b) (the “Good
Reason Period”). Notwithstanding the foregoing, the lapse of such Participant’s
right to resign for Good Reason will only apply to the event giving rise to Good
Reason. For the avoidance of doubt, the Participant shall have the right to
resign for Good Reason, as provided in this Section 2.01(u), upon the occurrence
of a subsequent and independent event giving rise to Good Reason.
(v)
“Good Reason Period” has the meaning set forth in Section 2.01(u).



(w)
“Incumbent Directors” means the individuals who, as of the Effective Date, are
Directors of the Corporation, and any individual becoming a Director after the
Effective Date whose election, nomination for election by the Corporation’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a‑12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.



(x)
“Initial Term” has the meaning set forth in Section 5.02.



(y)
“JAMS” has the meaning set forth in Section 6.08(a).



(z)
“Parties” has the meaning set fourth in Section 6.08(a).



(aa)
“Participant” means each full-time employee of a Company who is recommended to
the Compensation Committee by the Chief Executive Officer for participation in
the Plan and whose participation in the Plan has been approved by the
Compensation Committee as provided in Article Three and who continues to remain
employed by a Company either up through a Change in Control or up to a
termination of employment that qualifies as a Pre-CIC Termination, except as
otherwise removed from Participation pursuant to Article Three.











CIC Severance Plan                                            8




--------------------------------------------------------------------------------








(bb)
“Participating Employer” means the Corporation and any Subsidiary of the
Corporation that is designated as a Participating Employer under the Plan by the
Board, excluding, however, any division of the Corporation or of a Subsidiary or
affiliate of the Corporation that is designated by the Board as ineligible to
participate in the Plan. Appendix III contains a list of the Participating
Employers currently participating in the Plan that have adopted the Plan
pursuant to Article Six.



(cc)
“Payment” has the meaning set forth in Section 4.05.



(dd)    “Person” has the meaning set forth in Section 2.01(h)(i).


(ee)
“Plan” has the meaning set forth in Section 1.01, as such may be amended from
time to time, or any successor plan, program or arrangement thereto.



(ff)
“Pre-CIC Termination” means the termination of a Participant without Cause if
(i) the termination occurs in the six-month period before a Change in Control at
the request of a third party in contemplation of a Change in Control, (ii) the
Change in Control occurs, and (iii) the termination constitutes a Separation
from Service.



(gg)
“Release” means a release of claims and a non-compete agreement and other
restrictive covenants in a form provided to the Participant by the Corporation
in connection with the payment of benefits under this Plan.



(hh)
“Release Consideration and Revocation Period” means the combined total of the
Release Consideration Period and the Release Revocation Period.



(ii)
“Release Consideration Period” means the period of time pursuant to the terms of
a Release afforded a Participant to consider whether to sign it.



(jj)
“Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by a Participant.



(kk)
“Renewal Term” has the meaning set forth in Section 5.02.



(ll)
“Separation from Service” means “separation from service” from an Employer as
described under Code Section 409A and any governing Internal Revenue Service
guidance and Treasury regulations. A Participant who is a Board member does not
have a Separation from Service until he or she has a Separation from Service
with respect to both his or her employment and his or her Board membership.
“Employer” means the Corporation and any affiliate with which the Corporation is
treated as a single employer under Code Section 414(b) or 414(c), as modified in
(i) and (ii) below.



(i)
50 Percent-Owned Entities. In applying Code Sections 1563(a)(1), (2), and (3) to
Code Section 414(b), the language “at least 50 percent” is used instead of “at
least 80 percent” each place it appears. In applying Treasury Regulation Section
1.414(c)-2 to trades or businesses (whether or not incorporated) that are under
common control under Code Section 414(c),





CIC Severance Plan                                            9




--------------------------------------------------------------------------------




“at least 50 percent” is used instead of “at least 80 percent” each place it
appears.


(ii)
20 Percent-Owned Entities. In addition to (i) above, where the Compensation
Committee determines that legitimate business criteria exist with respect to a
particular entity, in applying Code Sections 1563(a)(1), (2), and (3) under Code
Section 414(b), the language “at least 20 percent” is used instead of “at least
80 percent” each place it appears. In applying Treasury Regulation Section
1.414(c)-2 to trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), “at least 20 percent” is
used instead of “at least 80 percent” each place it appears.



(iii)
Service Level. A Separation from Service occurs when the Participant’s level of
services drops to 21 percent or less of the average level of service provided by
the Participant over the immediately preceding 36-month period (or if providing
services for less than 36 months, that lesser period). If a Participant’s status
changes from an employee to an independent contractor, or from an independent
contractor to an employee, services provided in both capacities are taken into
account.



(mm)
“Separation Plan” means the Corporation’s Separation Plan as may be amended from
time to time or any successor plan, program, arrangement or agreement thereto.



(nn)
“Severance Benefits” means Severance Pay and the other benefits payable to a
Participant pursuant to Article Four of the Plan.



(oo)
“Severance Benefits Classification” means a Participant’s severance benefits
classification, as specified for the Participant on Appendix I and as set forth
on Appendix II.



(pp)
“Severance Pay” means the cash severance payments payable to a Participant
pursuant to Section 4.01 of the Plan.



(qq)
“Specified Employee” means a Participant who is a “specified employee” of the
Corporation for purposes of Code Section 409A, as administratively determined by
the Board of Directors of the Corporation in accordance with the guidance and
Treasury regulations issued under Code Section 409A.



(rr)
“STIP” means the Corporation’s short term incentive plan, under Section 8 of the
Corporation’s Omnibus Incentive Plan, effective May 8, 2007, as may be amended
from time to time, or any successor plan, program or arrangement thereto.



(ss)
“Subsidiary” means any entity in which the Corporation, directly or indirectly,
beneficially owns more than fifty percent (50%) of such entity’s equity interest
by vote and value.

















CIC Severance Plan                                            10




--------------------------------------------------------------------------------








(tt)
“Target Bonus” means a Participant’s target (i.e., based on 100% attainment of
stated objectives) short-term incentive opportunity under the STIP.



(uu)
“Voting Stock” means securities entitled to vote generally in the election of
directors.





















































































CIC Severance Plan                                            11




--------------------------------------------------------------------------------






ARTICLE THREE


ELIGIBILITY AND PARTICIPATION


3.01
Eligibility on the Effective Date



Each full-time employee of the Corporation or a Participating Employer who has
been recommended to the Compensation Committee to be a Tier I or Tier II
Executive by the Chief Executive Officer and whose participation in the Plan has
been approved by the Compensation Committee, as of the Effective Date will be a
Participant in the Plan.
3.02
Future Eligibility



Except as provided in the next sentence, each full-time employee of the
Corporation or a Participating Employer who is recommended to the Compensation
Committee to be a Tier I or Tier II Executive by the Chief Executive Officer
will be a Participant in the Plan only if the Compensation Committee approves
his or her participation after the Effective Date and before a Change in
Control.
3.03
Plan Participants



Appendix I lists, as of the date of this current amendment and restatement of
the Plan, the individuals whom the Compensation Committee has designated as
Participants in accordance with Sections 3.01 and 3.02.
3.04
End of Participation

At any time prior to the six (6) month period preceding the occurrence of a
Change in Control, the Compensation Committee may authorize a Company to provide
a Participant with written notice of termination of the Participant’s
designation as a Participant in the Plan.




















CIC Severance Plan                                            12




--------------------------------------------------------------------------------






ARTICLE FOUR


SEVERANCE BENEFITS


4.01    Severance Benefits


(a)
Eligibility. A Participant will be eligible for the Severance Benefits described
in this Section, subject to the remainder of this paragraph and Section 4.02, if
a Change in Control occurs and, during the CIC Severance Protection Period, (a)
a Company terminates the Participant’s employment without Cause (b) the
Participant voluntarily terminates employment for Good Reason during the
applicable Good Reason Period or (c) the Company that employs the Participant
ceases to constitute a single employer with the Corporation, as described in the
definition of Separation from Service, and such termination of employment or
change in status constitutes a Separation from Service. In addition, as a
condition of receiving Severance Benefits, the Participant must execute a
Release within the Release Consideration Period and deliver it to the Company
with the Release Revocation Period expired without revocation.



(b)
Amount, Time, and Form of Benefit. A Participant described in (a) above will be
entitled to the following benefits, subject to the conditions described below.



(i)
Pro Rata Target Bonus for Performance Periods Beginning on or Before January 1,
2009. In lieu of any benefit that may be paid under the STIP, the prorated
portion of the Participant’s Target Bonus for the year in which the
Participant’s Separation from Service occurs (prorated for the portion of the
performance period before the Separation from Service date in accordance with
the terms of the STIP and related administrative guidelines under the STIP).
This amount is payable in a lump sum on the Separation from Service date. A
resignation for Good Reason under this Plan is deemed to be a termination
without Cause under the STIP.



(ii)
Pro Rata Bonus for Performance Periods Beginning After January 1, 2009. In lieu
of any benefit that may be paid under the STIP, a prorated portion of the
Participant’s bonus (determined as described below) for the year in which the
Participant’s Separation from Service occurs (prorated for the portion of the
performance period before Separation from Service date in accordance with the
terms of the STIP and related administrative guidelines under the STIP). If the
Separation from Service occurs in the same calendar year in which the Change in
Control occurs, the prorated bonus will be based on a prorated portion of the
Participant’s Target Bonus payable in a lump sum on the Separation from Service
date. If the Separation from Service occurs after the calendar year in which the
Change in Control occurs, the prorated bonus will be based on a prorated portion
of the Participant’s actual bonus for the performance period, based on
satisfaction of the pre-established performance targets, payable in a lump sum
on the date payments under the STIP are paid to Executives who remain employed
but no later than two and one-half months











CIC Severance Plan                                            13




--------------------------------------------------------------------------------




following the end of the Company’s fiscal year in which the Separation from
Service date occurs.


(iii)
CIC Severance Amount. Except as provided in the next sentence, an amount-payable
in accordance with (iv) below-equal to: the Participant’s Applicable Multiple
(based on the Participant’s Severance Benefits Classification) multiplied by the
sum of the Participant’s (x) Base Salary and (y) Target Bonus, in each case, for
the year in which the Participant’s termination occurs (“CIC Severance Amount”).
If, however, the Participant’s Separation from Service is for Good Reason due to
a reduction of the Participant’s Target Bonus under Section 2.01(u)(iv), the
Participant’s Target Bonus under this subsection will be the Participant’s
Target Bonus in effect immediately before the reduction.



(iv)
Form and Timing of Payment. The CIC Severance Amount under (iii) above is
payable at the time and in the form provided in this subsection, subject to the
six-month delay for Specified Employees under Section 4.02(b). This amount is
composed of two parts: the amount to which the Participant would otherwise be
entitled under an Employment Agreement or Separation Plan with respect to Base
Salary and annual short term incentive compensation in the absence of this Plan,
assuming the conditions resulting in entitlement to such benefits has occurred,
(“Base Severance Amount”), and the additional amount, if any, provided under
(iii) above (“CIC Enhancement”). These amounts are payable as follows, depending
for each individual Participant upon whether the Change in Control is a “change
in control event” as defined in the applicable Section 409A Treasury Regulations
(“409A CIC”) or not (“Non-409A CIC”).



(A)
409A CIC. All CIC Severance Amounts payable as a result of a 409A CIC are
payable in a lump sum. For any Participant whose Separation from Service occurs
before a Change in Control under circumstances constituting a Pre-CIC
Termination, any CIC Severance Amount payable under this Plan is reduced by
amounts previously paid with respect to Base Salary and annual short term
incentive compensation under an Employment Agreement or Separation Plan to the
Participant for any period after the Separation from Service. The CIC Severance
Amount is payable on (x) the Executive’s Separation from Service date; or (y)
for a Pre-CIC Termination, the closing date of the 409A CIC, except that if the
Release Consideration and Revocation Period ends on or after December 15 of the
calendar year in which the Participant incurs a Separation from Service, the CIC
Severance Amount is payable on the first business day in the following calendar
year.



(B)
Non-409A CIC. All CIC Enhancements payable as a result of a Non-409A CIC are
payable in a lump sum. All Base Severance Amounts payable as a result of a
Separation from Service in connection with a Non-409A CIC are payable in the
form provided

















CIC Severance Plan                                            14




--------------------------------------------------------------------------------




under the applicable Employment Agreement or Separation Plan. For any
Participant whose Separation from Service occurs before a Change in Control
under circumstances constituting a Pre-CIC Termination, any Base Severance
Amount payable under this Plan is reduced by amounts previously paid with
respect to Base Salary and annual short term incentive compensation under an
Employment Agreement or Separation Plan to the Participant for any period after
the Separation from Service. The CIC Severance Amounts are payable (or
installment payments will commence) on (x) the Executive’s Separation from
Service date; or (y) for a Pre-CIC Termination, the closing date of the
Non-409ACIC, except that if the Release Consideration and Revocation Period ends
on or after December 15 of the calendar year in which the Participant incurs a
Separation from Service, any payments under this section 4.01(b)(iv)(B) that are
otherwise payable in the calendar year of the Participant’s Separation from
Service shall be paid in a lump sum on the first business day of the following
calendar year.


(v)
Health Coverage. A Participant may continue participation at then-existing
participation and coverage levels for the Applicable Period following the
Separation from Service in the Corporation’s group health and life insurance
plans comparable to the terms in effect from time to time for the Corporation’s
senior executives, including any co-payment and premium payment requirements,
except that: (A) after the Applicable Period expires, the Participant will
retain any rights to continue coverage under the group health plans under the
benefits continuation provisions pursuant to Section 4980B of the Code and to
continue coverage under any life insurance plans by paying the applicable
premiums of such plans; (B) the Participant will no longer be eligible to
receive the benefits otherwise receivable under this subsection as of the date
that the Participant becomes eligible to receive comparable benefits from a new
employer or otherwise; and (C) no Company may provide a cash payment in lieu of
the benefits provided under this subsection.



(vi)
Outplacement. For a period ending on the last day of the second calendar year
following the year in which the Participant’s Separation from Service occurred,
the Participant will receive outplacement services from a firm selected by the
applicable Company, at the Company’s expense, in an amount not to exceed
$35,000. No Company may provide a cash payment in lieu of this outplacement
benefit.



(c)
Equity and Long-Term Incentives. This Plan does not affect the vesting or
payment of any equity or long-term incentive grants or awards. Unvested equity
and other long-term incentives as specified in individual award agreements, if
applicable, shall vest and pay with respect to each Participant in accordance
with their terms.























CIC Severance Plan                                            15




--------------------------------------------------------------------------------






(d)
Reimbursements. Any reimbursements by a Company to a Participant of any eligible
expenses under this Plan that are not otherwise exempt from Code Section 409A
(“Reimbursements”) will be made promptly and, in any event, on or before the
last day of the Participant’s taxable year following the taxable year in which
the expense was incurred. The amount of any Reimbursements, and the value of any
in-kind benefits not otherwise exempt from Code Section 409A to be provided
during any taxable year of a Participant will not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other of taxable
years of such Participant, except for any limit on the amount of expenses that
may be reimbursed under an arrangement described in Code Section 105(b). The
right to Reimbursements, or in-kind benefits, will not be subject to liquidation
or exchange for another benefit.



(e)
Benefits in Lieu of Other Severance. Any Severance Benefits payable under this
Section 4.01 will be paid solely in lieu of, not in addition to, any severance
amounts payable under an Employment Agreement or Separation Plan on account of
the Participant’s termination from employment, except to the extent that the
Employment Agreement provides greater benefits than the Severance Benefits under
this Plan. If the Employment Agreement provides a greater benefit, that excess
amount will be paid in accordance with the Employment Agreement. In no event may
there be duplication of benefits under this Plan and any Employment Agreement or
Separation Plan.



4.02
Section 409A



(a)
In General. The Company intends that benefits provided under the Plan will not
be subject to tax under Code Section 409A. Notwithstanding any provision of the
Plan to the contrary, the Plan is to be interpreted and construed consistent
with this intent. To the extent that any provision of the Plan were to conflict
with section 409A or that the administration of the Plan were to fail to satisfy
the requirements of section 409A, that provision will be deemed null and void to
the extent permitted by applicable law.



(b)
Distributions. Notwithstanding any provision of the Plan to the contrary,
distributions under the Plan may only be made upon an event and in a manner
permitted under Code Section 409A. In no event may a Participant, directly or
indirectly, designate the calendar year of payment, except as permitted by Code
Section 409A. The right to a series of payments under the Plan will be treated
as a right to a series of separate payments. If a distribution or benefit
subject to Code Section 409A is being made to a Specified Employee due to the
Participant’s Separation from Service, distribution or payment will be delayed
until the earlier to occur of the Participant’s death or the day that is six
months and one day following the Participant's Separation from Service (the
“Delay Period”). The postponed payments will be paid to the Participant on the
last day of the Delay Period.



(c)
No Representations or Warranties. The Corporation does not, however, assume any
economic burdens associated with Code Section 409A. Although the















CIC Severance Plan                                            16




--------------------------------------------------------------------------------




Corporation intends to administer the Plan to prevent taxation under Code
Section 409A, it does not represent or warrant that the Plan complies with any
provision of federal, state, local, or non-United States law. The Corporation,
its subsidiaries, and their respective directors, officers, employees and
advisers will not be liable to any Participant (or any other individual claiming
a benefit through the Participant) for any tax, interest, or penalties the
Participant may owe as a result of participation in the Plan. And neither the
Corporation nor its subsidiaries or affiliates have any obligation to indemnify
or otherwise protect any Participant from any obligation to pay taxes under Code
Section 409A.


4.03
Forfeiture



Any right of the Participant to receive Severance Benefits hereunder shall be
forfeited to the extent of any amounts payable or benefits due after any breach
of Section 6.09 by the Participant.
4.04
Legal Fees



All expenses of a Participant incurred in enforcing the Participant’s rights
and/or to recover the Participant’s benefits under this Article Four, including
but not limited to, attorneys’ fees, court costs, arbitration costs, and other
expenses shall be paid by the Corporation. The Corporation shall pay, or
reimburse the Participant for such fees, costs and expenses, promptly upon
presentment of appropriate documentation, but only if, to the extent and at the
earliest date(s) such payment or reimbursement does not violate Code Section
409A.
4.05
Applicable Provisions if Excise Tax Applies



Anything in the Plan to the contrary notwithstanding, if it is determined (as
hereafter provided) that any payment or distribution by or on behalf of a
Company to or for the benefit of the Participant, whether paid or payable or
distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, stock appreciation
right or similar right, or the lapse or termination of any restriction on or the
vesting or exercisability of any of the foregoing (a “Payment”), would be
subject to the Excise Tax, but for the application of this sentence, then the
Payment shall be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such Payment, as so reduced,
constitutes an “Excess Parachute Payment” within the meaning of Section 280G of
the Code; provided, however, that the foregoing reduction shall be made only if
and to the extent that such reduction would result in an increase in the
aggregate Payment to be provided, determined on an after-tax basis (taking into
account the Excise Tax imposed, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income taxes). The fact
that the Participant’s right to a Payment may be reduced by reason of the
limitations contained in this Section 4.05 shall not of itself limit or
otherwise affect any other rights of the Participant other than under the Plan.
In the event that a Payment intended to be provided under the Plan is required
to be reduced pursuant to this Section 4.05, the Corporation may effect such
reduction in any manner it deems appropriate.








CIC Severance Plan                                            17




--------------------------------------------------------------------------------






(a)
All determinations required to be made under this Section 4.05, including
whether an Excise Tax is payable by the Participant and the amount of such
Excise Tax, shall be made by the Accounting Firm. The Corporation shall direct
the Accounting Firm to submit its determination and detailed supporting
calculations to the relevant Company and the Participant within fifteen (15)
calendar days after the date of the Participant’s termination, if applicable,
and any other such time or times as may be requested by such Company or the
Participant. If the Accounting Firm determines that no Excise Tax is payable by
the Participant, it shall, at the same time as it makes such determination,
furnish the Participant with an opinion that the Participant has substantial
authority not to report any Excise Tax on the Participant’s federal, state,
local income or other tax return.



(b)
The Corporation and the Participant shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Corporation or the Participant, as the case may be, reasonably requested by
the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determination contemplated
by Section 4.05(a). Any reasonable determination by the Accounting Firm of the
type contemplated by Section 4.05(a) (and supported by the calculations done by
the Accounting Firm) shall be binding upon such Company and the Participant.



(c)
The federal, state and local income or other tax returns filed by the
Participant shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax, if any,
payable by the Participant. The Participant shall make proper payment of the
amount of any Excise Tax, and upon request, provide to the Corporation true and
correct copies (with any amendments) of the Participant’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Corporation, evidencing
such filing and payment.



(d)
The Corporation will pay the fees and expenses of the Accounting Firm for its
services in connection with the determinations and calculations contemplated by
Section 4.05(a) and Section 4.05(c). If such fees and expenses are initially
paid by the Participant, subject to Section 4.02, the Corporation shall
reimburse the Participant the full amount of such fees and expenses within ten
(10) business days after receipt from the Participant of reasonable evidence of
payment.





























CIC Severance Plan                                            18




--------------------------------------------------------------------------------






ARTICLE FIVE


AMENDMENT AND TERMINATION


5.01
Amendment



The Corporation reserves the right to amend, modify or change the Plan, at any
time without any Participant’s consent; provided, however, that any amendment,
modification or change that adversely affects a Participant’s severance benefits
and/or rights will not apply to a Participant if the revision is made within six
(6) months prior to the occurrence of a Change in Control without the
Participant’s written consent (and before all payments and benefits hereunder or
at or following the occurrence of such Change in Control associated with such
Change in Control are paid or made available as set forth herein), except as may
be otherwise required to comply with changes in applicable laws or regulations,
including as set forth in Section 4.02.
5.02
Termination



The term of the Plan shall be for an initial term of two (2) years commencing on
the Effective Date and shall continue through December 31, 2008 (the “Initial
Term”); provided, however, that at the end of the Initial Term and on each
succeeding anniversary of the Effective Date, the Plan will be automatically
extended by an additional one (1) year (each, a “Renewal Term”), unless, not
less than one (1) year prior to the end of the Initial Term or any Renewal Term,
a Company has given the Participants written notice of nonrenewal.
Notwithstanding the foregoing, following the commencement of any discussions
with a third party that result in a Change in Control, the Plan shall continue
subject to Section 5.01, until the applicable Participating Employer has fully
performed all of such Participating Employer’s obligations under the Plan with
respect to all Participants, and shall have paid all Severance Benefits under
the Plan in full to all Participants.






















CIC Severance Plan                                            19




--------------------------------------------------------------------------------






ARTICLE SIX


MISCELLANEOUS


6.01
Participant Rights



Each Company intends this Plan to constitute a legally enforceable obligation
between (A) such Company and (B) each Participant.
It is also intended that the Plan shall confer vested and non-forfeitable rights
for each Participant to receive benefits to which the Participant is entitled
under the terms of the Plan with Participants being third party beneficiaries.
Except as provided in the definitions of Cause and Good Reason, nothing in this
Plan shall be construed to confer on any Participant any right to continue in
the employ of any Company or a Subsidiary or affiliate of the Corporation or to
affect in any way the right of the Corporation or a Subsidiary or affiliate of
the Corporation to terminate a Participant’s employment without prior notice at
any time for any reason or no reason.
6.02
Authority of the Compensation Committee



(a)
The Compensation Committee will administer the Plan and have the full authority
and discretion necessary to accomplish that purpose, including, without
limitation, the authority and discretion to:



(i)
resolve all questions relating to the eligibility of Participants;



(ii)
determine the amount of benefits, if any, payable to Participants under the Plan
and determine the time and manner in which such benefits are to be paid;



(iii)
engage any administrative, legal, tax, actuarial, accounting, clerical, or other
services it deems appropriate in administering the Plan;



(iv)
construe and interpret the Plan, supply omissions from, correct deficiencies in
and resolve inconsistencies or ambiguities in the language of the Plan, resolve
inconsistencies or ambiguities between the provisions of this document, and
adopt rules for the administration of the Plan which are not inconsistent with
the terms of the Plan document;



(v)
compile and maintain all records it determines to be necessary, appropriate or
convenient in connection with the administration of the Plan; and



(vi)
resolve all questions of fact relating to any matter for which it has
administrative responsibility.



(b)
The Compensation Committee shall perform all of the duties and may exercise all
of the powers and discretion that the Compensation Committee deems necessary or
appropriate for the proper administration of the Plan, including, but not
limited



CIC Severance Plan                                            20




--------------------------------------------------------------------------------




to, delegation of any of its duties to one or more authorized officers, and
shall do so in a uniform, nondiscriminatory manner.


(c)
Any failure by the Compensation Committee to apply any provisions of this Plan
to any particular situation shall not represent a waiver of the Compensation
Committee’s authority to apply such provisions thereafter. Every interpretation,
choice, determination or other exercise of any power or discretion given either
expressly or by implication to the Compensation Committee shall be conclusive
and binding upon all parties having or claiming to have an interest under the
Plan or otherwise directly or indirectly affected by such action, without
restriction, however, on the right of the Compensation Committee to reconsider
and redetermine such action.



(d)
Any decision rendered by the Compensation Committee and any review of such
decision shall be limited to determining whether the decision was so arbitrary
and capricious as to be an abuse of discretion. The Compensation Committee may
adopt such rules and procedures for the administration of the Plan as are
consistent with the terms hereof.



6.03
Claims Procedure



(a)
With respect to any claim for benefits which are provided exclusively under this
Plan, the claim shall be approved or denied by the Compensation Committee within
sixty (60) days following the receipt of the information necessary to process
the claim. If the Compensation Committee denies a claim for benefits in whole or
in part, it will give written notice of the decision to the claimant or the
claimant’s authorized representative, which notice will set forth in a manner
calculated to be understood by the claimant, stating the specific reasons for
such denial, make specific reference to the pertinent Plan provisions on which
the decision was based, and provide any other additional information, as
applicable, required by 29 Code of Federal Regulations Section 2560.503-1
applicable to the Plan.



(b)
With respect to any claim for benefits which, under the terms of the Plan, are
provided under another employee benefit plan maintained by a Company, the
Compensation Committee shall determine claims regarding the Participant’s
eligibility under the Plan in accordance with the preceding paragraph, but the
administration of any other claim with respect to such benefits (including the
amount of such benefits) shall be subject to the claims procedure specified in
such other employee benefit plan or program.



Appeals with respect to any claim for benefits which, under the terms of the
Plan, are provided under another employee benefit plan maintained by a Company
(e.g., group health, life insurance, etc.), shall be subject to the claims and
appeals procedure specified in such other employee benefit plan.










CIC Severance Plan                                            21




--------------------------------------------------------------------------------






6.04
Records and Reports



The Compensation Committee will maintain adequate records of all of their
proceedings and acts and all such books of account, records, and other data as
may be necessary for administration of the Plan. The Compensation Committee will
make available to each Participant upon the Participant’s request such of the
Plan’s records as pertain to him for examination at reasonable times during
normal business hours.
6.05
Reliance on Tables, Etc.



In administering the Plan, the Compensation Committee is entitled to the extent
permitted by law to rely conclusively upon all tables, valuations, certificates,
opinions and reports which are furnished by accountants, legal counsel or other
experts employed or engaged by the Compensation Committee. The Compensation
Committee will be fully protected in respect of any action taken or suffered by
the Compensation Committee in good faith reliance upon all such tables,
valuations, certificates, reports, opinions or other advice. The Compensation
Committee is also entitled to rely upon any data or information furnished by a
Participating Employer or by a Participant as to any information pertinent to
any calculation or determination to be made under the provisions of the Plan,
and, as a condition to payment of any benefit under the Plan the Compensation
Committee may request a Participant to furnish such information as it deems
necessary or desirable in administering the Plan.
6.06
Availability of Plan Information and Documents

Any Participant having a question concerning the administration of the Plan or
the Participant’s eligibility for participation in the Plan or for the payment
of benefits under the Plan may contact the Compensation Committee and request a
copy of the Plan document. Each Participating Employer will keep copies of this
Plan document, exhibits and amendments hereto, and any related documents on file
in its administrative offices, and such documents will be available for review
by a Participant or a designated representative of the Participant at any
reasonable time during regular business hours. Reasonable copying charges for
such documents will be paid by the party requesting copies.
6.07
Expenses

All Plan administration expenses incurred by the Compensation Committee shall be
paid by the Corporation and all other administration expenses incurred by a
Company shall be paid by such Company.
6.08
Dispute Resolution



(a)
If the Participant and any Company (collectively, the “Parties”) are unable to
resolve any controversy or claim arising out of or in connection with this Plan
or breach thereof, either Party shall refer the dispute to binding arbitration,
which shall be the exclusive forum of resolving such claims. Such arbitration
will be administered by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”)

















CIC Severance Plan                                            22




--------------------------------------------------------------------------------




pursuant to its Employment Arbitration Rules and Procedures and governed by
Kansas law. The arbitration shall be conducted by a single arbitrator selected
by the Parties according to the rules of JAMS. If the Parties fail to agree on
the selection of the arbitrator within thirty (30) days after either the
Participant or such Company’s request for arbitration, the arbitrator will be
chosen by JAMS. The arbitration proceeding shall commence on a mutually
agreeable date within ninety (90) days after the request for arbitration, unless
otherwise agreed by the Parties, and in the location where the Participant
worked during the six (6) months immediately prior to the request for
arbitration to the extent such location is Kansas or Virginia, and if not, the
location will be Kansas, unless the Parties agree otherwise.


(b)
Such Company shall reimburse the Participant for legal fees and expenses
incurred in connection with a dispute resolved under this Section 6.08. The
arbitrator shall not have authority to award attorneys’ fees or costs to either
of the Parties in any manner not consistent with this Section 6.08(b).



(c)
The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a party in a court of law. The
arbitrator’s award is limited by and must comply with the terms of the Plan,
including without limitation, Section 6.02(d) and applicable federal, state, and
local laws. The decision of the arbitrator shall be final and binding on the
Parties.



6.09
Continued Cooperation



(a)
Following termination of the Participant’s employment, the Participant shall
cooperate fully with the Corporation and with the Corporation’s counsel in
connection with any present and future actual or threatened litigation or
administrative proceeding involving any Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Participant’s employment by any Company. This cooperation by the
Participant will include, but not be limited to:



(i)
making himself reasonably available for interviews and discussions with the
Corporation’s counsel as well as for depositions and trial testimony;



(ii)
if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore as and to the extent that
the Corporation or the Corporation’s counsel reasonably requests;



(iii)
refraining from impeding in any way the Corporation’s prosecution or defense of
such litigation or administrative proceeding; and



(iv)
cooperating fully in the development and presentation of the Corporation’s
prosecution or defense of such litigation or administrative proceeding.



(b)
The Participant will be reimbursed by the Corporation for reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if









CIC Severance Plan                                            23




--------------------------------------------------------------------------------




independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Section 6.09. The
Participant shall not unreasonably withhold the Participant’s availability for
such cooperation, consultation and advice.


6.10
Adoption Procedure for Participating Employer



(a)
Any Subsidiary of the Corporation may become a Participating Employer under the
Plan provided that (i) the Board approves the adoption of the Plan by such
Subsidiary and designates such Subsidiary as a Participating Employer in the
Plan and (ii) by appropriate resolutions of the board of directors or other
governing body of such Subsidiary, such Subsidiary agrees to become a
Participating Employer under the Plan and also agrees to be bound by any other
terms and conditions which may be required by the Board or the Compensation
Committee, provided that such terms and conditions are not inconsistent with the
purposes of the Plan.



(b)
A Participating Employer may withdraw from participation in the Plan, subject to
approval by the Compensation Committee, by providing written notice to the
Compensation Committee that withdrawal has been approved by the board of
directors or other governing body of the Participating Employer; provided,
however, following the commencement of any discussion with a third party that
ultimately results in a Change in Control, the Compensation Committee shall have
no authority to approve the withdrawal of any Participating Employer until such
time as the Corporation and each Subsidiary of the Corporation (as appropriate)
shall have fully performed all of their obligations under the Plan with respect
to all Participants, and shall have paid all Severance Benefits under the Plan
in full to all Participants. The Board may at any time remove a Participating
Employer from participation in the Plan by providing written notice to the
Participating Employer that it has approved removal; provided, however,
following the commencement of any discussion with a third party that ultimately
results in a Change in Control, the Board shall have no authority to remove or
approve the withdrawal of any Participating Employer until such time as the
Corporation and each Subsidiary of the Corporation (as appropriate) shall have
fully performed all of their obligations under the Plan with respect to all
Participants, and shall have paid all Severance Benefits under the Plan in full
to all Participants. The Board will act in accordance with this Article pursuant
to unanimous written consent or by majority vote at a meeting.



6.11
Effect on Other Benefits



Except as otherwise provided herein, the Plan shall not affect any Participant’s
rights or entitlement under any other retirement or employee benefit plan
offered to him by the Corporation or a Subsidiary or affiliate of the
Corporation (as appropriate) as of the date of the Participant’s termination of
employment, except that effective with respect to any benefits payable to a
Participant in connection with a Change in Control after September 16, 2013, any
such benefits shall be reduced by any payments made by such Participant’s
Participating Employer to comply with the Worker Adjustment and Retraining








CIC Severance Plan                                            24




--------------------------------------------------------------------------------




Notification Act or any similar state or local law applying to disclocated
workers, to the extent allowed by law.
6.12
Successors



The Plan shall be binding upon any successor in interest of any Company and
shall inure to the benefit of, and be enforceable by, the Participant’s assigns
or heirs.
6.13
Construction



In determining the meaning of the Plan, words imparting the masculine gender
shall include the feminine and the singular shall include the plural, unless the
context requires otherwise. Headings of sections and subsections of the Plan are
for convenience only and are not intended to modify or affect the meaning of the
substantive provisions of the Plan. Unless otherwise stated, references to
Sections are references to Sections of this Plan.
6.14
References to Other Plans and Programs



Each reference in the Plan to any plan, policy or program, the Plan or document
of the Corporation or a Subsidiary or affiliate of the Corporation shall include
any amendments or successor provisions thereto without the necessity of amending
the Plan for such changes.
6.15
Notices



(a)
General. Notices and all other communications contemplated by this Plan shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of the Participant, (i) mailed notices shall be
addressed to the Participant at the Participant’s home address which was most
recently communicated to the Corporation in writing or (ii) in the case of a
Participant who is an employee, distributed to the employee at his or her place
of employment in compliance with 29 Code of Federal Regulations Section
2520.104b-1(c). In the case of any Company, mailed notices shall be addressed to
the Corporation’s corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.



(b)
Notice of Termination. Any notice of Cause by a Company or by the Participant
for Good Reason shall be communicated by a notice of termination to the other
party given in accordance with this Section 6.15. Such notice shall indicate the
specific termination provision in this Plan relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
termination under the provision so indicated, and shall specify the
Participant’s date of termination.



6.16
No Duty to Mitigate



The Participant shall not be required to mitigate the amount of any payment
contemplated under this Plan, nor shall such payment be reduced by any earnings
that the Participant




CIC Severance Plan                                            25




--------------------------------------------------------------------------------




may receive from any other source, except as provided in this Plan. The
Participant’s coverage under any medical, dental, vision and employee life
insurance plans will terminate as of the date that the Participant becomes
eligible for comparable benefits of another employer.
6.17
Withholding of Taxes



Any Company will withhold from any amounts payable under this Plan all federal,
state and local tax or other taxes as such Company is required to withhold
pursuant to any law or government regulation or rule.
6.18
Governing Law and Choice of Forum



(a)
Except to the extent that the Plan may be subject to the provisions of ERISA,
the Plan will be construed and enforced according to the laws of the State of
Kansas, without giving effect to the conflict of laws principles thereof.



(b)
Except as otherwise required by ERISA, every right of action by a Participant
with respect to the Plan shall be barred after the expiration of three (3) years
from the date of termination of employment or the date of receipt of the notice
of denial of a claim for benefits or eligibility, if earlier. If ERISA’s
limitation on legal action does not apply, the laws of the State of Kansas with
respect to the limitations of legal actions shall apply and the cause of action
must be brought within the limitations provided under the laws of the State of
Kansas.



6.19
Validity/Severability



If any provision of this Plan or the application of any provision to any person
or circumstances is held invalid, unenforceable or otherwise illegal, the
remainder of this Plan and the application of such provision to any other person
or circumstances will not be affected, and the provision so held to be invalid
or unenforceable will be reformed to the extent (and only to the extent)
necessary to make it enforceable or valid. To the extent any provisions held to
be invalid or unenforceable cannot be reformed, such provisions are to be
stricken herefrom and the remainder of this Plan will be binding on the Parties
and their successors and assigns as if such invalid or illegal provisions were
never included in this Plan from the first instance.
6.20
Survival of Provisions.



Notwithstanding any other provision of this Plan, the Parties’ respective rights
and obligations under Sections 4.02, 6.01, 6.08, 6.09 and 6.10 will survive any
termination or expiration of this Plan or the termination of the Participant’s
employment for any reason whatsoever.












CIC Severance Plan                                            26




--------------------------------------------------------------------------------






APPENDIX I
PLAN PARTICIPANTS
As of May 21, 2014


NAME            SEVERANCE BENEFIT
CLASSIFICATION
    


Steven Elfman            Tier I


Joseph Euteneuer        Tier I


Daniel Hesse            Tier I


Robert L. Johnson        Tier I


Charles Wunsch            Tier I


Stephen Bye            Tier II


Peter Campbell            Tier II


Marci Carris            Tier II


Matthew Carter            Tier II


Dow Draper            Tier II


Jeff Hallock            Tier II


Jaime Jones            Tier II


Vonya McCann            Tier II


Sandra Price            Tier II


Thomas Roberts        Tier II


John Saw            Tier II


Michael Schwartz        Tier II


Wallace Souder            Tier II


William White            Tier II
















CIC Severance Plan                                            27




--------------------------------------------------------------------------------








APPENDIX II




APPLICABLE BENEFITS AND PERIODS
As of May 21, 2014




Severance Benefits            Applicable Multiple         Applicable Period
Classification




Tier I Executive                2                2 Years
Tier II Executive                1.5                1.5 Years


















































































CIC Severance Plan                                            28




--------------------------------------------------------------------------------






APPENDIX III




PARTICIPATING EMPLOYERS
As of May 21, 2014




AirGate PCS, Inc.
Alamosa Missouri, LLC
Alamosa Wisconsin Limited Partnership
Nextel Communications, Inc.
Nextel South Corp.
Nextel of Texas, Inc.
Nextel Communications of the Mid-Atlantic, Inc.
Nextel West Corp.
Nextel West Services LLC
Nextel of California, Inc.
Nextel of New York, Inc.
Nextel Systems Corp.
Southwest PCS, L.P.
SPCS Caribe Inc.
Sprint International Caribe, Inc.
Sprint/United Management Company
Sprint Communications, Inc.
Texas Telecommunications, LP
UbiquiTel Operating Company
UCOM, Inc.
US Telecom, Inc.
Washington Oregon Wireless, LLC



















































CIC Severance Plan                                            29


